 



EXHIBIT 10.1
SUBSCRIPTION AGREEMENT
     This Subscription Agreement dated as of March 30, 2006 (the “Agreement”) is
entered into by and among ProLink Holdings Corp., a Delaware corporation (the
“Company”), and the purchaser shown on the signature page hereof (the
“Purchaser”).
BACKGROUND
     WHEREAS, the Company is offering in a private placement to “accredited
investors” (as such term in defined in Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) up to
500,000 shares of common stock, $0.0001 par value per share, of the Company (the
“Common Stock”) (each share of Common Stock is being sold at an offering price
of $1.00 per share) (the “Offering”);
     WHEREAS, the Purchaser desires to purchase such Common Stock set forth on
the signature page hereof on the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises and the mutual
representations and covenants hereinafter set forth, the parties hereto agree as
follows:
     1. Authorization and Sale of Shares.
          1.1 Authorization. The Company has duly authorized the sale and
issuance, pursuant to the terms of this Agreement, of up to 500,000 shares of
its Common Stock.
          1.2  Sale of Shares. Subject to the terms and conditions of this
Agreement, at the Closing, the Company will sell and issue to the Purchaser, and
the Purchaser will purchase, 250,000 shares of Common Stock for the purchase
price of $1.00 per share. The shares of Common Stock being sold under this
Agreement are sometimes hereinafter collectively referred to as the
“Securities.”
     To subscribe for Securities, this Agreement must be properly completed,
executed and delivered to the Company, 410 South Benson Lane, Chandler, Arizona
85224, Attention: Dave M. Gomez. The Purchaser shall wire to the Company in
accordance with the instructions contained on Exhibit A. If the purchase price
is paid by wire transfer, the Purchaser shall (i) include the Purchaser’s name
in the wire transfer instructions; and (ii) request from the bank or other
financial institution that is originating the transfer the federal wire number
with respect to the and retain that number for future reference.
          1.3 Use of Proceeds. The Company will use the proceeds from the sale
of the Securities for partial payment of the purchase price of certain assets
from the bankruptcy estate of ParView, Inc., for working capital and general
corporate purposes of its subsidiary ProLink Solutions, LLC.

3



--------------------------------------------------------------------------------



 



     2. The Closing. The closing of the sale and purchase of 250,000 Securities
under this Agreement shall take place at such time and place as the Company may
designate (the “Closing,” and the date on which the Closing occurs, the “Closing
Date”). The Offering shall terminate on March 31, 2006. There is no assurance
that any Securities will be sold or that the Closing will occur. In the event
that the Closing does not occur, the Company will return any money that a
prospective purchaser may have delivered to it.
          Promptly following the Closing, the Company shall deliver to each of
the Purchasers a certificate for the number of shares of Common Stock being
purchased by such Purchaser, registered in the name of such Purchaser, against
payment to the Company of the purchase price therefor by wire transfer.
     The Purchaser hereby authorizes and directs the Company to deliver the
Securities to be issued to the Purchaser pursuant to this Agreement directly to
the address indicated on the signature page hereto.
     3. Representations of the Purchaser. The Purchaser represents and warrants
to the Company as follows:
          (a) The Purchaser hereby represents that the Purchaser has carefully
read the Company’s filings (the “SEC Filings”) with the United States Securities
and Exchange Commission (the “Commission”), and all other information regarding
the Company which the Purchaser has requested or desired to know.
          (b) The Purchaser has had a reasonable opportunity to ask questions of
and receive answers from the Company concerning the Company and the Offering,
and all such questions, if any, have been answered to the full satisfaction of
the Purchaser.
          (c) The Purchaser understands that the Company has determined that the
exemption from the registration provisions of Section 4(2) of the Securities Act
and Regulation D promulgated thereunder is applicable to the offer and sale of
the Securities, based, in part, upon the representations, warranties and
agreements made by the Purchaser herein. The Purchaser hereby acknowledges that
the Offering has not been reviewed by the Commission.
          (d) Except as set forth herein, no representations or warranties have
been made to the Purchaser by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction, the Purchaser is not relying
upon any information other than the results of independent investigation by the
Purchaser.
          (e) The Purchaser has full power and authority to execute and deliver
this Agreement and to perform the obligations of the Purchaser hereunder and
this Agreement is a legally binding obligation of the Purchaser in accordance
with its terms.
          (f) Regulation D.
               (i) The Purchaser understands and acknowledges that: (A) the
Securities acquired pursuant to this Agreement have not been registered under
the Securities Act

4



--------------------------------------------------------------------------------



 



and are being sold in reliance upon an exemption from registration afforded by
Regulation D; and that such Securities have not been registered with any state
securities commission or authority; (B) pursuant to the requirements of
Regulation D, the Securities may not be transferred, sold or otherwise exchanged
unless in compliance with the provisions of Regulation D and/or pursuant to
registration under the Securities Act, or pursuant to an available exemption
thereunder; and (C) other than as set forth in Section 5.1 of this Agreement,
the Company is under no obligation to register the Securities under the
Securities Act or any state securities law, or to take any action to make any
exemption from any such registration provisions available.
               (ii) The Purchaser represents that (i) no Securities were offered
or sold to it by means of any form of general solicitation or general
advertising, and in connection therewith the Purchaser did not (A) receive or
review any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio,
whether closed circuit or generally available; or (B) attend any seminar,
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising.
               (iii) The Purchaser is an accredited investor within the meaning
of Rule 501 of Regulation D, is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investment shares
representing an investment decision like that involved in the purchase of the
Securities.
               (iv) The Purchaser is purchasing the Securities for its own
account for investment only and has no intention of selling or distributing the
Securities and no other person has any interest in or participation in the
Securities or any right, option, security interest, pledge or other interest in
or to the Securities. The Purchaser recognizes that an investment in the
Securities involves a high degree of risk, including a risk of total loss of the
Purchaser. The Purchaser understands, acknowledges and agrees that it must bear
the economic risk of its investment in the Securities for an indefinite period
of time and has knowledge and experience in financial and business matters such
that it is capable of evaluating the risks of the investment in the Securities
and the Purchaser understands, acknowledges and agrees that prior to any such
offer or sale, the Company may require, subject to the fulfillment of the
Company’s obligations under Section 5 of this Agreement, as a condition to
effecting a transfer of the Securities, an opinion of counsel, acceptable to the
Company, as to the registration or exemption therefrom under the Securities Act
and any state securities acts, if applicable.
               (v) The Purchaser acknowledges that the Securities will bear a
legend in substantially the following form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES

5



--------------------------------------------------------------------------------



 



ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR AMALGAMATED TECHNOLOGIES, INC. SHALL HAVE RECEIVED AN
OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.
          (g) Neither the Purchaser, nor any affiliate of the Purchaser or any
person acting on his, her or its behalf, has recently sold shares of
unregistered Common Stock of the Company.
          (h) The Purchaser represents and warrants that the Purchaser is not
(a) a broker or dealer admitted to membership in the National Association of
Securities Dealers, Inc. (“NASD”), (b) a controlling stockholder of an NASD
member, or (c) a person associated with a member of the NASD
          (i) The Purchaser represents and warrants that it has not engaged,
consented to nor authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, as a broker, finder or intermediary in
connection with the transactions contemplated by this Agreement. The Purchaser
shall indemnify and hold harmless the Company from and against all fees,
commissions or other payments owing to any such person or firm acting on behalf
of such Purchaser hereunder.
          (j) The Purchaser agrees that from the time the Purchaser was first
contacted by the Company regarding the Offering, until a point in time equal to
four months from the date hereof, the Purchaser has not and shall not, directly
or indirectly, through related parties, affiliates or otherwise, (A) sell
“short” or “short against the box” (as those terms are generally understood) any
equity security of the Company or (B) otherwise engage in any transaction that
involves hedging of the Purchaser’s position in any equity security of the
Company.
          (k) The Company may terminate the Offering or reject any subscription,
in whole or in part, at any time in its sole discretion. The execution of this
Agreement by the Purchaser or solicitation of the investment contemplated hereby
shall create no obligation on the part of the Company to accept any subscription
or complete the Offering.
     4. Condition to the Obligations of the Company. The obligations of the
Company under Section 1.2 of this Agreement are subject to fulfillment, or the
waiver, of the following condition on or before the Closing:
          4.1 Accuracy of Representations and Warranties. The representations
and warranties of the Purchasers contained in Section 3 shall be true on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of that date (except that any representation
or warranty expressly stated to have been made or given as of a specific date
need be true only as of such date).
     5. Covenants of the Company.

6



--------------------------------------------------------------------------------



 



          5.1 Piggyback Registration Rights. If at any time the Company shall
determine to register under the Securities Act any of its securities (other than
on Form S-8 or Form S-4 or their then equivalents and other than shares to be
issued solely (i) in connection with any acquisition of any entity or business
(ii) upon the exercise of stock options, or (iii) pursuant to employee benefit
plans), it shall send to each holder of Registrable Shares (as defined below),
including each holder who has the right to acquire Registrable Shares, written
notice of such determination and, if within thirty (30) days after receipt of
such notice, such holder shall so request in writing, the Company shall use its
commercially reasonable efforts to include in such registration statement all or
any part of the Registrable Shares such holder requests to be registered
therein; provided that, if, in connection with any offering involving an
underwriting of Common Stock to be issued by the Company, the managing
underwriter shall prohibit the inclusion of shares of Common Stock by selling
holders in such registration statement or shall impose a limitation on the
number of shares of such Common Stock which may be included in any such
registration statement because, in its judgment, such limitation is necessary to
effect an orderly public distribution, and such limitation is imposed pro rata
with respect to all securities whose holders have a contractual, incidental
(“piggyback”) right to include such securities in the registration statement and
as to which inclusion has been requested pursuant to such right and there is
first excluded from such registration statement all shares of Common Stock
sought to be included therein by (i) any holder thereof not having any such
contractual, incidental registration rights, and (ii) any holder thereof having
contractual, incidental registration rights subordinate and junior to the rights
of the holders of Registrable Shares, the Company shall then be obligated to
include in such registration statement only such limited portion (which may be
none) of the Registrable Shares with respect to which such holder has requested
inclusion hereunder. “Registrable Shares” means the shares of Common Stock sold
in the Offering; provided, however, that shares of Common Stock shall cease to
be Registrable Shares upon any sale of such shares pursuant to (i) a
registration statement filed under the Securities Act, or (ii) Rule 144
promulgated under the Securities Act.
     6. Transfer of Securities. The Purchaser is aware that the Company will
make a notation in its appropriate records and issue “stop transfer”
instructions to its transfer agent with respect to the restrictions on the
transferability of such Securities.
(a) The Purchaser understands that this subscription is not binding upon the
Company until the Company accepts it, which acceptance is at the sole discretion
of the Company and is to be evidenced by the Company’s execution of this
Agreement where indicated. This Agreement shall be null and void if the Company
does not accept it as aforesaid. In the event the Company does not accept the
Offering proceeds, the Offering will not be completed and all Offering proceeds
will thereafter be promptly returned to the Purchasers without interest or
deduction. The undersigned understands that the Company may, in its sole
discretion, reject this subscription, in whole or in part, and/or reduce this
subscription in any amount and to any extent, whether or not pro rata reductions
are made of any other investor’s subscription.
          (b) Subject to applicable state securities laws, the subscription
delivered to the Company by the Purchaser pursuant to this Agreement is not
subject to revocation by the Purchaser, but may be rejected by the Company, in
whole or in part, in the Company’s sole

7



--------------------------------------------------------------------------------



 



discretion, in which event the purchase price and execution copy of this
Agreement submitted will be returned (by mail) to the undersigned without
interest or deduction within 15 business days thereafter.
     7. The Shares are subject to standard anti-dilution provisions in the event
of forward or reverse stock splits or recapitalizations. For example, if the
Company engages in a two for one reverse stock split, a holder of 100,000 Shares
will be affected as follows:
     Pre-Split Ownership: 100,000 Shares
     Post-Split Ownership: 50,000 Shares
     8. Miscellaneous.
          8.1 Successors and Assigns. This Agreement and any rights and
obligations hereunder may not be transferred or assigned by the Purchaser
without the prior written consent of the Company. This Agreement shall inure to
the benefit of, and be binding upon the Company and the Purchaser and their
respective heirs, legal representatives and permitted assigns.
          8.2 Survival. All representations and warranties and all covenants,
agreements and obligations made by the Company or the Purchasers in this
Agreement, or in any instrument or document furnished in connection with this
Agreement or the transactions contemplated hereby, shall survive the Closing and
any investigation at any time made by or on behalf of any indemnified party.
          8.3. Indemnification. The Purchaser agrees to indemnify the Company
and hold it harmless from and against any and all losses, damages, liabilities,
costs and expenses which it may sustain or incur in connection with the breach
by the Purchaser of any representation, warranty or covenant made by the
Purchaser .
          8.4 Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:
               (a) If to the Company, to ProLink Holdings Corp., 410 South
Benson Lane, Chandler, Arizona 85224, Attention: General Counsel or to such
other address as the Company or the undersigned shall have designated to the
other by like notice.
               (b) If to the Purchaser, at its address set forth on the
signature page, or at such other address or addresses as may have been furnished
to the Company in writing by such Purchaser.
          8.5 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.

8



--------------------------------------------------------------------------------



 



          8.6 Amendments and Waivers. Except as otherwise expressly set forth in
this Agreement, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the majority of the Purchasers. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
          8.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document.
          8.8 Section Headings. The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit, or restrict the
contractual obligations of the parties.
          8.9 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          8.10 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.
[signature page to follow]

9



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

         
Date Signed:
    March ____, 2006
 
       
Number of Securities:
    250,000  
 
       
Multiplied by Offering Price Per Share:
  x $1.00  
 
       
Equals Amount: =
  $ 250,000  
 
     
 
       

     
 
   
Signature
  Signature
 
  (if purchasing jointly)
 
   
 
   
Printed Name
  Printed Second Name
 
   
 
   
Entity Name
  Entity Name
 
   
 
   
Address
  Address
 
   
 
   
City, State and Zip Code
  City, State and Zip Code
 
   
 
   
Telephone – Business
  Telephone – Business
 
   
 
   
Facsimile – Business
  Facsimile – Business
 
   
 
   
Tax ID# or Social Security #
  Tax ID# or Social Security #

          Name in which securities should be issued:
 

 



--------------------------------------------------------------------------------



 



This Agreement is agreed to and accepted as of March 31, 2006.

     
 
  ProLink Holdings Corp.
 
   
 
     /s/ Barry A. Sullivan
 
   
 
  Barry A. Sullivan
Chief Financial Officer

3